Citation Nr: 0601951	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  04-03 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of hammertoe surgery of the right 
foot.

2.  Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of hammertoe surgery of the left 
foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1972 to October 
1972 and from November 1974 to November 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran's February 2004 substantive appeal (VA Form 9) 
shows he requested an RO hearing.  A November 2004 conference 
report shows a Decision Review Officer (DRO) spoke with the 
veteran's representative, who agreed to a VA examination in 
lieu of the veteran's requested hearing.  The DRO agreed, 
and, as discussed below, the VA examination was scheduled.  
Therefore, the Board finds that all due process has been met 
with regard to the veteran's hearing request.


FINDINGS OF FACT

1.  The veteran's postoperative residuals of hammertoe 
surgery of the right foot is characterized by no more than 
moderate impairment of the foot, and no marked interference 
with employment caused by this disability.

2.  The veteran's postoperative residuals of hammertoe 
surgery of the left foot is characterized by no more than 
moderate impairment of the foot, and no marked interference 
with employment caused by this disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for postoperative residuals of hammertoe surgery of the right 
foot are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.71a, Diagnostic 
Code 5282 (2005). 

2.  The criteria for an evaluation in excess of 10 percent 
for postoperative residuals of hammertoe surgery of the left 
foot are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.71a, Diagnostic 
Code 5282 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A September 2002 VA outpatient record shows the veteran 
complained of pain in the right foot.  He had difficulty 
walking because of the pain.  His foot had given out and he 
had fallen.  He missed work for a few days because of the 
pain.  On examination, the veteran ambulated with a cane and 
limped slightly, guarding the right foot.  There was 
swelling, redness, warmth, and exquisite tenderness with 
touch of the lateral aspect of the right foot.  The 
assessment was gout.

In April 2003, the veteran underwent VA examination.  Since 
his surgery in 1977 in service, the veteran stated he 
experienced persistent pain in the second through fifth toes 
of both feet, which had progressively worsened, especially 
over the past year.  He described his pain as constant, 
accompanied by stiffness of toes two, three, four, and five 
of both feet.  He rated the pain eight or nine out of ten.  
His pain was exacerbated by any pressure placed on his feet, 
such as standing or walking, and his pain was only partially 
alleviated by rest and elevation.  He took no oral pain 
medications.  The veteran had shoe inserts that were 
prescribed.  He had been unable to work for the past five 
months secondary to his inability to stand without pain.  He 
previously worked as a security guard.

Examination revealed scars on the toes of each foot.  There 
was tenderness to palpation of all toes.  There was severely 
limited range of motion of the second, third, fourth, and 
fifth toes bilaterally.  There was limited range of motion of 
the great toes bilaterally.  There was no edema or 
instability.  There were corns on the medial aspect of each 
great toe.  There was decreased sensation to light touch and 
pinprick of the second, third, fourth, and fifth toes 
bilaterally.  There were no skin or vascular changes.  The 
veteran was able to stand and walk on his heels.  He was 
unable to stand and walk on his toes.  He walked with an 
antalgic gait secondary to bilateral toe pain.

An X-ray of the feet showed degenerative changes.  The 
diagnosis was postoperative residuals, status post hammertoe 
surgery of the second, third, fourth, and fifth toes of both 
feet with severely limited range of motion of the lateral 
four toes bilaterally, mildly diminished range of motion of 
the great toes bilaterally, diminished sensation, and 
degenerative changes of both feet.

A January 2004 VA X-ray report shows that calcaneal 
enthesophytes were seen.  There was mild spurring involving 
the navicular and the base of the fifth metatarsal.  There 
were no erosive changes demonstrated.  Additional X-rays 
showed degenerative changes involving both feet.

The claims file shows the veteran was scheduled for VA 
examinations in November 2004, February 2005, and August 
2005.  He failed, without explanation, to report for any of 
those scheduled examinations.

II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the RO issued the initial rating decision 
in June 2003 and furnished the veteran a letter consistent 
with the VCAA in March 2005.  Therefore, he received notice 
after the initial adjudication of his claim by the AOJ.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

In a March 2005 letter, the RO informed the appellant of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, the appellant was advised, by virtue of a detailed 
December 2003 statement of the case (SOC) and September 2005 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the appellant's claims, and that the SOC and SSOC issued 
by the RO clarified what evidence would be required to 
establish entitlement to increased ratings.  Further, the 
claims file reflects that the December 2003 SOC contained the 
new and duty-to-assist regulation codified at 38 C.F.R. 
§ 3.159 (2005).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  All the above notice documents must be read 
in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Increased Ratings

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2005).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2005).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2005).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

The veteran's feet are each rated 10 percent disabling under 
the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5282 
(2005).  Under that code, hammertoes are rated noncompensable 
when single toes are involved, and at 10 percent when it 
involves all toes, unilateral, without claw foot.  Id.  The 
veteran's disability is currently rated 10 percent for each 
foot, the maximum rating under this diagnostic code.

Therefore, the Board will evaluate the veteran's disabilities 
to determine whether he could receive a higher rating under 
any other applicable diagnostic codes.  Other codes provide 
additional criteria for rating disabilities of the foot, and 
include ratings in excess of 10 percent.  However, the 
veteran was never diagnosed with flatfoot, claw foot, or 
malunion or nonunion of the tarsal or metatarsal bones.  
Therefore, 38 C.F.R. § 4.71a, DCs 5276, 5278, 5283 (2005) are 
not for application.

38 C.F.R. § 4.71a, Diagnostic Code 5284 (2005) provides 
rating criteria for other foot injuries.  However, the 
specific disability diagnosed for the veteran is contemplated 
in DC 5282.  Therefore, DC 5284 is not for application.  
However, even if the Board were to evaluate the veteran under 
that diagnostic code, we would be unable to find that an 
increase to a 20 percent was warranted for either foot.  
Specifically, the veteran would have to show that he had a 
moderately severe disability to warrant a 20 percent rating 
for either foot.  Id.

While the veteran has certainly complained and sought 
treatment repeatedly for his feet, the Board notes that the 
treatment records demonstrate that he has also suffered from 
gout.  The April 2003 VA examiner did not separate the 
veteran's symptoms for his unrelated gout from his symptoms 
associated with his hammertoes, but the VA treatment records 
clearly show that most of the pain the veteran suffered from 
related to his gout, and not his postoperative hammertoes.  
They were consistently described as swollen and warm, which 
were symptoms related to his gout.  Indeed, none of the VA 
clinical records showed treatment for the veteran's 
hammertoes other than his VA examination and X-rays.  While 
the RO attempted three times to schedule an additional VA 
examination for the veteran, which may have evaluated his 
symptoms separately, the veteran did not report for any of 
the examinations.  Therefore, an increased evaluation for 
either foot is not warranted under the criteria of Diagnostic 
Code 5282.

The Board notes that the veteran was diagnosed with 
degenerative joint disease of his feet.  38 C.F.R. § 4.71a, 
DC 5003 (2005) provides the rating criteria for degenerative 
arthritis.  In order for the veteran's feet to warrant a 20 
percent rating, there must be X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups, with occasional incapacitating exacerbations.  Id.  
Evaluating the veteran's disabilities in conjunction with 
these rating criteria, the Board finds that the veteran does 
not warrant an increase to a 20 percent rating for either of 
his feet.

In particular, we note that the veteran's bilateral 
hammertoes do not each include involvement of two or more 
major joints or two or more minor joint groups.  Each set of 
toes is one minor joint group, and to evaluate the two feet 
together would still result in the 20 percent combined 
evaluation the veteran receives now.  Therefore, an increased 
rating is not warranted under Diagnostic Code 5003.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2005).  In this respect, the Board notes that 
the medical evidence fails to show, and the veteran has not 
asserted, that he required frequent periods of 
hospitalization for his bilateral hammertoes.  In sum, there 
is no indication in the record of such an unusual disability 
picture that application of regular schedular standards is 
impractical, especially in the absence of any allegation of 
marked interference with employment.  While the veteran had 
indicated in April 2003 that he had not worked for five 
months because of pain in his feet while standing, the Board 
notes, as we did above, that the veteran also suffers from 
gout, and it is clear from the VA treatment records that most 
of the pain associated with the veteran's feet is 
attributable to his gout symptoms rather than his hammertoes.

Moreover, as stated above, the RO attempted to schedule the 
veteran three times for an additional VA examination, which 
might have provided more clear information as to the symptoms 
specific to his hammertoes as opposed to his gout, but the 
veteran failed to report for all three scheduled 
examinations.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Consequently, the Board finds that the evaluations assigned 
in this decision adequately reflect the clinically 
established impairment experienced by the veteran.  As the 
evidence preponderates against the claims for evaluations in 
excess of 10 percent for service connected hammertoes of the 
right and left feet, the benefit-of-the-doubt doctrine is 
inapplicable, and increased ratings must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An evaluation in excess of 10 percent for postoperative 
residuals of hammertoe surgery on the right foot is denied.

An evaluation in excess of 10 percent for postoperative 
residuals of hammertoe surgery on the left foot is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


